EXHIBIT 10.1




As of March 31, 2009




Madison Gas and Electric Company

133 S. Blair St.
Madison, WI  53703




Attention:

Vice President, Chief Financial Officer,

Secretary and Treasurer


          

Re: First Amendment to Credit Agreement

Ladies and Gentlemen:




Please refer to the Credit Agreement dated as of August 29, 2008 (the "Credit
Agreement") between Madison Gas and Electric Company (the "Borrower") and
JPMorgan Chase Bank, N.A. (the "Bank").  Capitalized terms used but not defined
herein have the respective meanings set forth in the Credit Agreement.




The Borrower and the Bank agree that, effective on March 31, 2009, the Credit
Agreement shall be amended as set forth in paragraphs 1 through 4 below:




1.  The following definition of Alternate Base Rate is inserted in Section 1.1:




"Alternate Base Rate" means, for any day, a rate of interest per annum equal to
the highest of (i) the Prime Rate for such day, (ii) the sum of the Federal
Funds Effective Rate for such day plus 0.5% per annum and (iii) the Eurodollar
Base Rate that would be applicable for an Interest Period of one month beginning
on such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1.0%.




2.  The definition of Termination Date is amended by deleting the date "March
31, 2009" therein and substituting "March 30, 2010" therefor.




3.  Section 2.7 is amended in its entirety to read as follows:




Section 2.7  Interest.  The unpaid principal amount of each Loan shall bear
interest at a rate per annum equal to (a) at any time such Loan is a Eurodollar
Loan, the Eurodollar Rate for each applicable Interest Period plus 1.50%; and
(b) at any time such Loan is a Base Rate Loan, the Base Rate as in effect from
time to time plus 0.50%; provided that during the existence of a Default, the
Bank may, upon notice to the Borrower, require the Borrower to pay interest (i)
on the unpaid principal amount of each Loan at a rate that is 2% per annum above
the rate otherwise applicable thereto, and (ii) to the fullest extent permitted
by law, on the amount of any interest, fee or other amount payable hereunder
that is not paid when due, for each day during the period from the date such
amount becomes due until such amount is paid in full, at a rate per annum equal
to the sum of (A) at the Base Rate as in effect from time to time plus (B)
2.50%, in each case payable on demand.





 

 

First Amendment to Madison Gas and

Electric Company Credit Agreement







--------------------------------------------------------------------------------




4.  Section 2.8 is amended by deleting the reference to "0.125%" in the first
sentence thereof and substituting "0.150%" therefor.




This First Amendment shall become effective, as of March 31, 2009, on the date
on which the Bank has received (a) a counterpart of this First Amendment signed
by the Borrower and (b) a non-refundable extension fee in the amount of $20,000.
 




The provisions of Sections 8.2, 8.4, 8.7, 8.10 and 8.12 of the Credit Agreement
are incorporated herein as if set forth in full herein, mutatis mutandis.  The
Borrower agrees to pay, promptly upon receipt of an invoice therefor, all
reasonable costs and expenses of the Bank in connection with the preparation of
this First Amendment.




Please acknowledge your agreement to the foregoing by signing and returning a
copy of this First Amendment.

JPMORGAN CHASE BANK, N.A.




By:  /s/ David Slezewski

Name: David Slezewski

Title: Vice President







Agreed to as of March 31, 2009:


MADISON GAS AND ELECTRIC COMPANY




By:  /s/ Jeffrey C. Newman

Name:

 Jeffrey C. Newman

Title:

 Vice President, Chief Financial Officer, Secretary and Treasurer





 

 

First Amendment to Madison Gas and

Electric Company Credit Agreement





